Motion, insofar as it seeks leave to appeal from the May 2012 Appellate Division order denying reconsideration, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion, *1008insofar as it seeks leave to appeal from the March 2012 Appellate Division order of affirmance, dismissed as untimely (see CPLR 5513 [b]). Appellant’s motion for reconsideration at the Appellate Division did not extend his time to move for leave to appeal to the Court of Appeals.